Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 12/15/2021.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
claims 1, 11 have been amended to recite wherein applying power to the first and second radiofrequency energy delivery devices comprises applying a voltage differential between at least one of the at least two electrodes of the first radiofrequency energy delivery device and at least one of the at least two electrodes of the second radiofrequency energy delivery device for a first duration of time and independently applying a voltage differential between the at least two electrodes of the first radiofrequency energy delivery device and between the at least two electrodes of the second radiofrequency energy delivery devices for a second duration of time. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.) in view of U.S. Patent Publication Number 2011/0152855 (Mayse)
Regarding claims 17, 19  Pellegrino et al. discloses as shown In Figures 32, 42-47 a method of treating a vertebral body, the method comprising: inserting an access assembly into a target location of the vertebral body, the access assembly comprising a cannula (first cannula 101, see paragraph [0201]) and a stylet (first stylet 221, see paragraph [0201]); removing the stylet from the cannula; see paragraph [0205]; inserting a radiofrequency energy delivery device (probe 301, see paragraph [0206]) through the cannula, the radiofrequency energy delivery device comprising at least two electrodes (electrode 309, see paragraphs [0235], [0206]); positioning the at least two electrodes of the radiofrequency energy delivery device within the vertebral body; see paragraphs [0045]-[0047], [0235]; and applying power to the radiofrequency energy delivery device sufficient to create a lesion within the vertebral body; see paragraph [0043]; wherein the lesion is sufficient to ablate a basivertebral nerve within the vertebral body, 
Pellegrino recognizes the dimensions of the lesion are for the purpose providing a therapeutic treatment the intraosseous nerve. see paragraph [0061]
Pellegrino et al. fails to disclose wherein the shape of the lesion is elliptical or football-shaped, where a major axis length to a minor axis length ratio is between 1.5:1 and 3:1, and lesion has a maximum width of 20 mm and a maximum length of 30 mm.
Mayse, from the same field of endeavor teaches a similar method of treating as shown in Figures 67-70 wherein a lesion is created which has an elliptical shape; see paragraph [0261]; for the purpose of attenuating signals in a nerve to provide a treatment. See paragraph [0016].
Mayes recognizes a major axis length to a minor axis length ratio as well as the width and length of the legion are result effective variables for the purpose ensuring a minimal amount of surface tissue is damaged. See paragraph [0262].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino such that the lesion has a major diameter along a long axis of between 20 mm and 30 mm; and wherein the lesion has a minor diameter along a short axis of between 5 mm and 15 mm, wherein the shape of the lesion is elliptical or football-shaped, where a major axis length to a minor axis length ratio is between 1.5:1 and 3:1, and lesion has a maximum width of 20 mm and a maximum length of 30 mm in order to provide a therapeutic treatment the intraosseous nerve over an elliptically shaped area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 20 Pellegrino is silent about a major axis length corresponds to an anterior-posterior dimensions and wherein the minor axis lengths corresponds to medial-lateral dimension.

Mayes recognizes a major axis length to a minor axis length ratio as well as the width and length of the legion are result effective variables for the purpose ensuring a minimal amount of surface tissue is damaged. See paragraph [0262].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino such that the a major axis length corresponds to an anterior-posterior dimensions and wherein the minor axis lengths corresponds to medial-lateral dimension, because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.) in view of U.S. Patent Publication Number 2011/0152855 (Mayse) as applied to claim 17 above, and further in view of U.S. Patent Publication Number 2015/0005614 (Heggeness)
Regarding claim 18,  Heggenessl, from the same filed of endeavor teaches a similar method treating a vertebral body as shown in Figure 13, which includes a similar step of applying power to a radiofrequency energy delivery device; see paragraph [0077]; where the step of applying power sufficient to create a lesion with the vertebral body causes delivery of a thermal treatment dose using a cumulative equivalent minutes (CEM) 43 degrees Celsius model of greater than 240 CEM. See paragraphs [0074]-[0076].
Heggenessl recognizes that the dose of heat is a result effective variable for the purpose of providing a desired goal for modulation, the region or type of tissue, and modality being used. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino by substituting the step of applying power KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments, see pages 10, 11 filed 12/15/2021, with respect to the double patenting rejections of claims 1-20, and the rejection of claims 1-16 under Pellegrino have been fully considered and are persuasive.  The double patenting rejections of claims 1-20, and the rejection of claims 1-16 under Pellegrino have been withdrawn. 
The applicant’s remarks regarding the rejection of claims 17-20 are considered moot in view of Mayse
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771